UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1591



ROY L. PERRY-BEY,

                                             Plaintiff - Appellant,

          versus


CITY OF NORFOLK, VIRGINIA, a Municipal Cor-
poration; PAUL D. FRAIM, Mayor; HERBERT M.
COLLINS, SR., Vice-Mayor; DAUN S. HESTER,
Councilwoman; PAUL R. RIDDICK, Councilman;
MASON C. ANDREWS, Councilman; RANDY W. WRIGHT,
Councilman; CONOLY G. PHILLIPS, Councilman;
JAMES   B.   OLIVER,   City   Manager;   GLENDA
SCHROLDEL; SHURL B. MONTGOMERY, Assistant City
Manager; DARLENE L. BURCHAM, Assistant City
Manager; DAUGHTRY R. BRECKENRIDGE, City Clerk;
SHEILA WILDER, City Clerk; SANDRA THOMPSON;
MARIETTA COWART; DONALD HAUPT, Fire Chief;
CELIA BURNETT; JOHN KEIFER, Director of Public
Works; ANN EBORN; DEBRA KNIGHT; BERNARD A.
PISHKO, City Attorney; HAROLD P. JUREN, Deputy
City Attorney; DANIEL HAGEMEISTER, Esq.; ANDRE
A. FORMAN, Deputy City Attorney; MARY L.
NEXSEN, Esq.; MARTHA G. ROLLINS, Esq.;
NATHANIEL BEAMAN, IV, Esq.; JACOB STROMAN, IV,
Esq.; CYNTHIA B. HALL, Esq.; CHARLES S.
PRENTACE, Esq.; JACK E. CLOUD, Esq.; JOHN M.
RYAN, JR., Esq.; JON GLASS, Staff Writer; WAVY
TV 10; ANGIE HYMAN; WTKR TV 3; ANTWAN LEWIS;
LISA DOMINICI; WVEC TV; VIRGINIA PILOT;
STEPHEN LATTIMORE, Staff Reporter; KAY TUCKER
ADDIS, Editor; LYNN FEIGENBAUM, Public editor;
BRUCE BRADLEY, President and Publisher; HENRY
DOUCETTE, Staff Writer; ARNELL DIMAANDAL;
MARIO   HEWITT,   Station   manager;   JONATHAN
COSTEN, Staff Reporter,

                                            Defendants - Appellees,
PATRICK HENRY,

                                    Party in Interest - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-98-178-2)


Submitted:   August 11, 1998            Decided:   August 31, 1998


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy L. Perry-Bey, Appellant Pro Se. Gary Alvin Bryant, Kimberly
Dawn Rouse, Conrad Moss Shumadine, WILLCOX & SAVAGE, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant    appeals   the   district   court’s   judgment   granting

summary judgment to the Defendants and dismissing his civil rights

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Perry-Bey v. Norfolk, No. CA-98-

178-2 (E.D. Va. Apr. 8, 1998). We deny Appellant’s motions for

appointment of counsel, for a hearing on the appointment of counsel

motion and for a hearing in banc.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                                  AFFIRMED




                                     3